Thayer, J.
I concur in the. ruling that the failure of the record to show a formal arraignment of the defendant is no ground, under the circumstances of this case, for granting a now trial. While the rule is firmly established in the state of Missouri that the court of last resort will award a new trial in all criminal cases, whether of felonies or misdemeanors, if the record fails to show a formal arraignment, (State v. Vanhook, 88 Mo. 105; State v. Jaques, 68 Mo. 260, and State v. Saunders, 53 Mo. 234,) yet I regard our action in this case as controlled by a federal statute. Section 1025, Rev. St. U. S., provides that “no indictment found shall be deemed insufficient, nor shall the trial, judgment, or other -proceeding thereon he affected, by reason of any defect or imperfection in matter of *24form only, which shall not tend to the prejudice of the defendant.” If this provision is to be given any effect as a curative statute, it fits the present case, and remedies the irregularity complained of. The defendant was present in court throughout the trial. The indictment was not only read in the defendant’s presence, but he took the stand as a witness, and in that capacity denied substantially all of the material charges therein contained. The issue of not guilty was as clearly made before the jury as it could have been made by a formal arraignment and a formal entry on record of defendant’s plea. In face of the statute above quoted, we cannot grant a new trial for an irregularity in the proceeding which could not possibly have tended to the defendant’s prejudice. In this connection see U. S. v. McKee, 4 Dill. 1.